DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	Claims 1-14, 16-18, 20-21, and 28-34 are cancelled.  No claims were amended in the response filed on August 30, 2022. Claims 15, 19, 22-27, and 36-46 are pending in the instant application and are under examination in the instant office action.

	It should be noted, as in previous Office actions, that FAM19A5 of the instant claims is also known as TAFA5 (see attached MeSH search results), and is highly conserved across species.  Therefore, the recitation of human antibodies in the claimed invention does not raise issues under enablement.  Additionally, FAM19A5 antibodies, in general, were known in the art prior to the effective filing date of the application.  Therefore, the claims raise no issues under 35 U.S.C. 112 in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), pertaining to written description of antibodies claimed solely by the antigen to which they bind.

Priority
Applicant' s arguments, see pages 5-6 of Remarks filed August 30, 2022, with respect to the Priority claim have been fully considered and are persuasive.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 14/378,505, filed on 08/13/2014, although there is no English language equivalent.   
Claims 15, 19, 22-27, and 36-46 have an earliest effective filing date of February 15, 2012.
Claim Rejections - 35 USC § 112, first paragraph (Withdrawn in part)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 25-27, and 35 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, for reasons of record in the previous action (and maintained from the Final action mailed September 14, 2021). Briefly, while providing enabling guidance for reducing reactive gliosis, the specification does not provide guidance for “treating a brain tumor in a subject” comprising administering an anti-FAM19A5 antibody or fragment thereof (instant claim 15).
On pages 6-9 of Remarks filed August 30, 2022, Applicant sets forth the following grounds of traversal:
Applicant submits that, “a skilled artisan would have understood the relationship between reactive gliosis and brain tumor when the present application was filed. For instance, as explained in the earlier filed Amendment and Reply, Sofroniew et al., Acta Neuropathol 119(1): 7-35 (2010) (submitted as NPL29 in the Information Disclosure Statement filed on May 18, 2020) provides that astrocytes, including those associated with reactive gliosis (i.e., reactive astrocytes), "play a major role in the evolution of many common primary brain tumors, gliomas, and a less prominent, though significant, role in the progression of metastases."
 
Answer to Arguments: Applicant’s arguments are persuasive in so far as the claims read upon glioma.  Sofroniew states “Astrocytes play a major role in the evolution of many common primary brain tumors, gliomas” (pg. 26 last section).  Therefore, the reference provides a nexus between reactive gliosis and only a subset of brain tumors, gliomas.  Further evidence for this is provided by Applicants wherein they cite U.S. Publication No. 2010/0190692 A1  (Exhibit B filed December 14, 2021) as teaching reactive gliosis (which involves reactive astrocytes which are "GnRH-receptor positive") occurs "in response many to CNS pathologies, include stroke, trauma, growth of a tumor or neurodegenerative disease” [0010] “data showing that reducing reactive gliosis (e.g., with GnRH analogs which specifically target the reactive astrocytes) can have anti-proliferative effect on tumors including brain tumors (e.g., glioblastoma multiforme)” (Remarks pg. 8 lines 1-7).  Exhibit C (Barth and Kaur 2009) filed on that same day is also limited to glial-based/glioma tumors.  This association between gliosis and glioma is bolstered by the post-filing data of Inventor Seong demonstrating anti-FAM19A5 antibody treatment of glioblastoma.  Thus, the rejection is withdrawn from claims limited to tumors associated with “gliosis” (claim 22), “an onset of reactive astrocytes” (claim 23), or limited specifically to gliomas (claim 19). 

The scope of the broadest claims, however, encompasses treating any brain tumor in a subject in need thereof.  The scope of ‘brain tumor” is vast and includes meningiomas, pituitary adenomas, medulloblastoma, neuromas, schwannomas, and germ cell tumors. There is no evidence that, at the time of the effective filing date of the application, these other types of brain tumors had a nexus to reactive astrocytes/gliosis/glioma.  Thus, the examiner maintains the position that claims 15, 25-27, and 35, are not enabled commensurate in scope with their breadth.  It would be remedial to amend the independent claim to read solely on tumors associated with gliosis, an onset of reactive astrocytes, or to limit the method to gliomas/glioblastomas.

Allowable Subject Matter
Claims 19, 22-24, and 36-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 15, 25-27, and 35 are rejected.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649